Exhibit 10.1

--------------------------------------------------------------------------------


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT GRANT
 
PURSUANT TO THE TERMS OF THE
 
AMENDED AND RESTATED FRONTIER OIL CORPORATION 1999 STOCK PLAN
 


 
1.  Grant of Restricted Stock Units. Pursuant to the terms of Section 6(e) of
the Amended and Restated Frontier Oil Corporation 1999 Stock Plan (the “Plan”),
Frontier Oil Corporation (“Company”) hereby grants to [ ] (“Non-Employee
Director”) as an “Other Stock-Based Award” 2,420 Restricted Stock Units (“RSUs”)
which shall be (i) credited to the RSU Account (described in Paragraph 4) and
(ii) subject to the terms of the Plan and this document. RSUs are not actual
shares of Common Stock, but instead are utilized solely for the purpose of
measuring the benefits payable under this RSU Grant. This grant shall be
effective as of April 7, 2006 (“RSU Grant”). All capitalized terms not defined
herein shall have the meanings set forth in the Plan.
 
2.  RSUs Are Issued Under and Are Subject to the Plan and this Document. The RSU
Grant is granted pursuant to and to implement the Plan and is subject to the
provisions of the Plan (which is incorporated herein by reference) and the
provisions of this document. By acceptance of the RSU Grant, Non-Employee
Director agrees to be bound by all of the terms, provisions, conditions and
limitations of the Plan as implemented by the RSU Grant. All capitalized terms
in the RSU Grant have the meanings set forth in the Plan unless otherwise
specifically provided. All references to specified paragraphs pertain to
paragraphs of this RSU Grant unless otherwise provided.
 
3.  Vesting. All RSUs subject to this RSU Grant shall become 100% vested as of
the earlier of (i) 25% on each of April 30, 2006, June 30, 2006, September 30,
2006 and December 31, 2006, (ii) Non-Employee Director’s date of death, (iii) a
Change in Control, or (iv) Non-Employee Director’s “disability” (as defined in
Internal Revenue Code section 409A(a)(2)(C)) (the “Vesting Date”). Should the
Non-Employee Director be removed or resign from the Board prior to reaching age
70, all unvested RSUs shall be immediately forfeited. No RSUs shall be forfeited
in the event that Non-Employee Director resigns from the Board when he reaches
age 70 or thereafter if the Nominating and Corporate Governance Committee allows
him to continue serving on the Board.
 
4.  Establishment of Accounts. Company shall maintain an appropriate bookkeeping
record (the “RSU Account”) that from time to time will reflect the Non-Employee
Director’s name and the number of RSUs credited to Non-Employee Director.
 
5.  Dividends. As of each date that cash dividends are paid with respect to
Common Stock, to the extent that Non-Employee Director has any outstanding RSUs
credited to his RSU Account, Non-Employee Director shall receive cash equal to
the dollar amount of dividends paid per share of Common Stock multiplied by the
number of RSUs credited to Non-Employee Director’s RSU Account as of the payment
date of such dividend. As of each date that stock dividends are paid with
respect to Common Stock, to the extent that Non-Employee Director has any
outstanding RSUs credit to his RSU Account, Non-Employee Director shall receive
Common Stock equal to the number of shares distributed per share of Common Stock
multiplied by the number of RSUs credit to Non-Employee Director’s RSU Account
as of the payment date of such dividend. Notwithstanding the foregoing, if
payment of such amounts as of the dividend payment date would subject
Non-Employee Director to excise tax under section 409A of the Code, payment
shall not be made until such time as payment is made under Paragraph 7
hereunder.
 
6.  Reduction for Taxes. To the extent Company is required to withhold taxes for
payments or distributions made as a result of this RSU Grant, Company shall be
entitled to reduce the RSU Account by the number of shares of Common Stock
sufficient to satisfy such withholding obligations.
 
7.  Payment of Amounts in the RSU Account. As of the Vesting Date, one share of
Common Stock for each vested RSUs in the Non-Employee Director’s RSU Account,
along with any stock dividends deposited therein pursuant to Paragraph 5, shall
be transferred to such Non-Employee Director as soon as administratively
feasible, but not later than sixty (60) days following the Vesting Date.
 
8.  Death Prior to Payment. In the event that Non-Employee Director dies, any
transfer of Common Stock due under this document shall be made to the
Non-Employee Director’s estate within sixty (60) days following the Company’s
notification of Non-Employee Director’s death.
 
9.  Change in Control. In the event of a Change in Control, all RSUs shall
become 100% vested; provided, however, payment shall not be made upon a Change
in Control unless such Change of Control also constitutes a change of control
event under section 409A of the Code.
 
10.  Unfunded Arrangement, No Voting Rights. Nothing contained herein shall be
deemed to create a trust of any kind or create any fiduciary relationship. This
RSU Grant shall be unfunded. To the extent that Non-Employee Director has a
right to receive Common Stock or payments from Company under the RSU Grant, such
right shall not be greater than the right of any unsecured general creditor of
Company and such right shall be an unsecured claim against the general assets of
Company. Company shall not be required to segregate any assets that may at any
time be represented by cash or rights thereto, nor shall this RSU Grant be
construed as providing for such segregation, nor shall Company, the Board or the
Committee be deemed to be a trustee of any cash or rights thereto to be granted
under this Plan. Any liability or obligation of Company to any Non-Employee
Director with respect to this RSU Grant shall be based solely upon any
contractual obligations that may be created by this RSU Grant, and no such
liability or obligation of Company shall be deemed to be secured by any pledge
or other encumbrance on any property of Company. Until such time as shares of
Common Stock are issued to Non-Employee Director, Non-Employee Director shall
have no voting or other rights of a shareholder with respect to any RSU.
 
11.  Assignability. No right to receive payment hereunder shall be transferable
or assignable by Non-Employee Director except by will or the laws of descent and
distribution or pursuant to a domestic relations order. Any attempted assignment
of any benefit under this RSU Grant in violation of this Paragraph shall be null
and void.
 
12.  Amendment and Termination. No amendment or termination of the RSU Grant
shall be made by the Board or the Committee at any time without the written
consent of Non-Employee Director. No amendment or termination of the Plan will
adversely affect the rights, privileges and option of Non-Employee Director
under the RSU Grant without the written consent of Non-Employee Director except
as the Committee may deem necessary or advisable to prevent adverse tax
consequences to Non-Employee Director under Section 409A of the Code.
 
13.  No Guarantee of Tax Consequences. Neither Company nor any Parent or
Subsidiary nor the Board or Committee makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for the benefits under the RSU Grant.
 
14.  Severability. In the event that any provision of the RSU Grant shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the RSU Grant,
and the RSU Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
 
15.  Governing Law. The RSU Grant shall be construed in accordance with the laws
of the State of Wyoming to the extent federal law does not supersede and preempt
Wyoming law.
 
Executed this 7th day of April, 2006.
 
“COMPANY”
 


 
FRONTIER OIL CORPORATION
 


 
 
By:
 
Michael C. Jennings
 
Executive Vice President & Chief Financial Officer
 


 
Accepted this ____ day of April, 2006.
 
“NON-EMPLOYEE DIRECTOR”
 


 
 
By:
 
Printed Name: [ ]
 